                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                             Plaintiff,

                        v.

    ERIC LARSEN                                     Case No. 3:19-cr-00044-SLG-DMS

                             Defendants.


                         ORDER REGARDING RULE 29 MOTION

         Before the Court are two Rule 29 motions for judgment of acquittal. After

the government rested at trial, defendant Eric Larsen made a motion for a

judgment of acquittal, and the Court reserved ruling pursuant to Federal Rule of

Criminal Procedure 29(b).1 At Docket 138 is Mr. Larsen’s post-verdict Motion for

Judgment of Acquittal. The government filed a response in opposition at Docket

141.

         This case was tried to the Court, which found Mr. Larsen guilty of the single

count of Attempted Exploitation of a Minor on February 24, 2021.2 Mr. Larsen

asserts that, even excluding his testimony and viewing the remaining evidence in

the light most favorable to the government, “no rational trier of fact could have



1
 Docket 125 at 2 (amended minute entry, day one of trial); Docket 124 at 1 (minute entry, day
two of trial).
2
    Docket 127 (minute entry); Docket 140 (transcript).




        Case 3:19-cr-00044-SLG-DMS Document 144 Filed 04/12/21 Page 1 of 3
found . . . that Mr. Larsen believed he was communicating with a minor for the

purposes of attempting to persuade, induce, entice or coerce them into sexual

activity” beyond a reasonable doubt.3

          Pursuant to Rule 29, the Court must decide the motions for judgments of

acquittal “on the basis of the evidence at the time the ruling was reserved.”4

Because the defense presented evidence at trial, the Court considers only the

government’s case-in-chief when ruling on the mid-trial Rule 29 motion and

considers the entire record when ruling on the post-verdict Rule 29 motion. For

both motions, the Court assesses the evidence to determine whether it was

sufficient to sustain a conviction.5 The evidence is sufficient to sustain a conviction

if, “viewing the evidence in the light most favorable to the prosecution, ‘any rational

trier of fact could have found the essential elements of the offenses charged

beyond a reasonable doubt.’”6 The “evidence is insufficient to support a verdict

where mere speculation, rather than reasonable inference, supports the

government's case.”7 The same sufficiency-of-the-evidence test applies in both

jury and bench trials.8


3
    Docket 138 at 1.
4
    Fed. R. Crim. P. 29(b).
5
    Fed. R. Crim. P. 29(a).
6
 United States v. Rosales, 516 F.3d 749, 751–52 (9th Cir. 2008) (quoting United States v. Hinton,
222 F.3d 664, 669 (9th Cir. 2000)).
7
    United States v. Nevils, 598 F.3d 1158, 1167 (9th Cir. 2010) (en banc).
8
    United States v. Doe, 136 F.3d 631, 636 (9th Cir. 1998) (citing United States v. Mayberry, 913
Case No. 3:19-cr-00044-SLG-DMS, United States v. Larsen
Order Re Rule 29 Motions
Page 2 of 3
        Case 3:19-cr-00044-SLG-DMS Document 144 Filed 04/12/21 Page 2 of 3
          “In a bench trial, the judge acting as the trier of both fact and law implicitly

rules on the sufficiency of the evidence by rendering a verdict of guilty.”9 Thus, for

the reasons stated on the record during its verdict on February 24, 2021, the Court

finds that there was sufficient evidence, both in the government’s case-in-chief and

in the record as a whole, to support the conviction.

          In light of the foregoing, Mr. Larsen’s mid-trial Rule 29 motion is DENIED;

Mr. Larsen’s post-verdict Rule 29 motion at Docket 138 is DENIED.

          IT IS SO ORDERED.

          DATED this 12th day of April, 2021, at Anchorage, Alaska.

                                                       /s/ Sharon L. Gleason
                                                       UNITED STATES DISTRICT JUDGE




F.2d 719, 721 (9th Cir. 1990)).
9
    United States v. Atkinson, 990 F.2d 501, 503 (9th Cir. 1993) (en banc).

Case No. 3:19-cr-00044-SLG-DMS, United States v. Larsen
Order Re Rule 29 Motions
Page 3 of 3
        Case 3:19-cr-00044-SLG-DMS Document 144 Filed 04/12/21 Page 3 of 3
